IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-50713
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

IAN JAMES HOLBS,

                                         Defendant-Appellant.


                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                         USDC No. A-95-CV-382
                          - - - - - - - - - -
                              May 20, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ian James Holbs appeals the district court’s denial of his

motion to vacate, correct, or set aside his sentence under

28 U.S.C. § 2255.   He argues that his counsel was ineffective in

that he failed to object to the trial court’s imposition of a

consecutive sentence for his escape convictions, and he

erroneously advised Holbs to dismiss his direct appeal of his

sentence.   Because the relation between the 1990 U.S. Sentencing

Guideline provisions §§ 3C1.1, 3D1.2, and 5G1.3 has not been

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50713
                              - 2 -

directly addressed by this court, Holbs’ counsel was not

ineffective for failing to raise this issue at sentencing.     See

Strickland v. Washington, 466 U.S. 668, 689-94 (1984).     Further,

Holbs has not shown that his claim would have had a reasonable

probability of success on appeal.   See Duhamel v. Collins, 995

F.2d 962, 967 (5th Cir. 1992)(citation omitted).

     AFFIRMED.